Exhibit 10.1

IPC THE HOSPITALIST COMPANY, INC.

2007 EQUITY PARTICIPATION PLAN

PERFORMANCE UNIT AGREEMENT

PERFORMANCE UNIT AGREEMENT (the “Agreement”), dated as of [                    ]
(the “Grant Date”) by and between IPC The Hospitalist Company, Inc. (the
“Company”), and [                ] (the “Grantee”).

In accordance with Section 11 of the IPC The Hospitalist Company, Inc. 2007
Equity Participation Plan (the “Plan”) and subject to the terms of the Plan and
this Agreement, the Company hereby grants to the Grantee a performance unit
award (the “Award”) with respect to [            ] shares of the Company’s
Common Stock, par value $0.001 per share (the “Stock”) on the terms and
conditions as set forth herein. Capitalized terms used but not otherwise defined
herein shall have the meaning set forth in the Plan

To evidence the Award and to set forth its terms, the Company and the Grantee
agree as follows:

1. Award Subject to Acceptance of Agreement. The Award shall be null and void
unless the Grantee accepts this Agreement by executing it in the space provided
below and returning such original execution copy to the Company.

2. Rights as a Stockholder.

(a) The Grantee shall not be entitled to any privileges of ownership with
respect to the shares of Stock subject to the Award unless and until such shares
become vested pursuant to Section 3 hereof and the Grantee becomes a stockholder
of record with respect to such shares.

(b) As of each date on which the Company pays a cash dividend to record owners
of shares of Stock (a “Dividend Date”), the number of shares subject to the
Award shall increase by (i) the product of the total number of shares subject to
the Award immediately prior to such Dividend Date multiplied by the dollar
amount of the cash dividend paid per share of Stock by the Company on such
Dividend Date, divided by (ii) the Fair Market Value of a share of Stock on such
Dividend Date. Any such additional shares shall be subject to the same vesting
conditions and payment terms as the shares to which they relate.

3. Performance Goals and Vesting.

(a) General. The Award shall vest pursuant to the terms of this Agreement and
the Plan based on the achievement of the following performance goal, provided
that that the Grantee remains in continuous employment with the Company through
the applicable Vesting Date:

[PERFORMANCE GOALS]

Subject to the achievement of the performance goal set forth above, 50% of the
Award shall vest on the second anniversary of the Grant Date and the remaining
50% of the Award shall vest on the third anniversary of the Grant Date (each
date, a “Vesting Date”). Attainment of the performance goals shall be determined
and certified by the Committee in writing within 60 days following the last day
of the Performance Period.

(b) Termination of Service. Notwithstanding the foregoing provisions and except
as otherwise provided for in Section 3(c) of this Agreement, if the Grantee
incurs a Termination of Service for any reason before the applicable Vesting
Date, any portion of the Award which is not vested at the time the Grantee
incurs a Termination of Service shall be immediately forfeited.

( c) Change in Control. Notwithstanding anything in this Section 3 to the
contrary, in the event that the Grantee incurs a Termination of Service within
ninety (90) days immediately preceding or eighteen (18) months

 

1



--------------------------------------------------------------------------------

immediately following the occurrence of a Change in Control for any reason other
than death, Disability, termination by the

Company for Cause or voluntary termination by the Grantee for other than Good
Reason, the Company shall issue or transfer to the Grantee the number of shares
of Stock subject to the Award as of the date of such Termination of Service or
Change in Control (whichever is later), within seventy-five (75) days following
the Grantee’s Termination of Service or Change in Control (whichever is later).
For purposes of this Agreement, the terms “Cause,” “Disability,” and “Good
Reason” shall have the meanings assigned to such terms in the Executive Change
in Control Plan applicable to the Grantee on the Grant Date.

4. Settlement of Award. Subject to Section 10 and the Committee’s certification
of the attainment of the performance goal, as soon as practicable after the
applicable Vesting Date, the Company shall issue or transfer to the Grantee the
number of shares of Stock subject to the Award that are vested (provided that
such shares of Stock shall be issued no later than the March 15th immediately
following the applicable Vesting Date). The Company may effect such issuance or
transfer either by the delivery of one or more stock certificates to the Grantee
or by making an appropriate entry on the books of the Company or the transfer
agent of the Company.

5. Transfer Restrictions and Investment Representation.

(a) Nontransferability of Award. The Award may not be transferred by the Grantee
other than by will or the laws of descent and distribution or pursuant to the
designation of one or more beneficiaries on the form prescribed by the Company.
Except to the extent permitted by the foregoing sentence, the Award may not be
sold, transferred, assigned, pledged, hypothecated, encumbered or otherwise
disposed of (whether by operation of law or otherwise) or be subject to
execution, attachment or similar process. Upon any attempt to so sell, transfer,
assign, pledge, hypothecate, encumber or otherwise dispose of the Award, the
Award and all rights hereunder shall immediately become null and void.

(b) Investment Representation. The Grantee hereby represents and covenants that
(a) any share of Stock acquired upon the vesting of the Award will be acquired
for investment and not with a view to the distribution thereof within the
meaning of the Securities Act of 1933, as amended (the “Securities Act”), unless
such acquisition has been registered under the Securities Act and any applicable
state securities laws; (b) any subsequent sale of any such shares shall be made
either pursuant to an effective registration statement under the Securities Act
and any applicable state securities laws, or pursuant to an exemption from
registration under the Securities Act and such state securities laws; and (c) if
requested by the Company, the Grantee shall submit a written statement, in form
satisfactory to the Company, to the effect that such representation (x) is true
and correct as of the date of vesting of any shares of Stock hereunder or (y) is
true and correct as of the date of any sale of any such share, as applicable. As
a further condition precedent to the delivery to the Grantee of any shares of
Stock subject to the Award, the Grantee shall comply with all regulations and
requirements of any regulatory authority having control of or supervision over
the issuance or delivery of the shares and, in connection therewith, shall
execute any documents which the Board shall in its sole discretion deem
necessary or advisable.

6. Effect of Amendment of Plan. No discontinuation, modification, or amendment
of the Plan may, without the written consent of the Grantee, adversely affect
the rights of the Grantee under the Award, except as otherwise provided under
the Plan. This Agreement may be amended as provided under the Plan, but except
as provided thereunder shall not adversely affect Grantee’s rights hereunder
without Grantee’s consent.

7. No Limitation on Rights of the Company. The grant of the Award shall not in
any way affect the right or power of the Company to make adjustments,
reclassifications, or changes in its capital or business structure or to merge,
consolidate, dissolve, liquidate, sell, or transfer all or any part of its
business or assets.

8. Compliance with Applicable Law. The Award is subject to the condition that if
the listing, registration or qualification of the shares of Stock subject to the
Award upon any securities exchange or under any law, or the consent or approval
of any governmental body, or the taking of any other action is necessary or
desirable as a condition of, or in connection with, the vesting or delivery of
shares hereunder, the shares of Stock subject to the Award shall not vest or be
delivered, in whole or in part, unless such listing, registration,
qualification, consent, approval or other action shall have been effected or
obtained, free of any conditions not acceptable to the Company. The Company
agrees to use reasonable efforts to effect or obtain any such listing,
registration, qualification, consent, approval or other action.

9. Agreement Not a Contract of Employment or Other Relationship. This Agreement
is not a contract of employment, and the terms of employment of the Grantee or
other relationship of the Grantee with the Company or any of its subsidiaries or
affiliates shall not be affected in any way by this Agreement except as
specifically provided herein. The execution of this Agreement shall not be
construed as conferring any legal rights upon the Grantee for a continuation of
employment or other

 

2



--------------------------------------------------------------------------------

relationship with the Company or any of its subsidiaries or affiliates, nor
shall it interfere with the right of the Company or any of its subsidiaries or
affiliates to discharge the Grantee and to treat him or her without regard to
the effect which such treatment might have upon him or her as a Grantee.

10. Taxes.

(a) Withholding Taxes. If the Company is obligated to withhold an amount on
account of any tax imposed as a result of the vesting of the Award, the Grantee
shall be required to pay such amount to the Company, or make arrangements
satisfactory to the Committee regarding the payment of such amount, as provided
in the Plan. The obligations of the Company under the Plan shall be conditional
on such payment or arrangements, and the Company shall, to the extent permitted
by law, have the right to deduct any such taxes from any payment otherwise due
to the Grantee.

(b) Tax Consequences. The Grantee understands that the Grantee is solely
responsible for all tax consequences to the Grantee in connection with this
Award. The Grantee represents that the Grantee has consulted with any tax
consultants the Grantee deems advisable in connection with the Award and that
the Grantee is not relying on the Company for any tax advice.

11. Notices. Any communication or notice required or permitted to be given
hereunder shall be in writing, and, if to the Company, to its principal place of
business, attention: Secretary, and, if to the Grantee, to the address appearing
on the records of the Company. Such communication or notice shall be delivered
personally or sent by certified, registered, or express mail, postage prepaid,
return receipt requested, or by a reputable overnight delivery service. Any such
notice shall be deemed given when received by the intended recipient.

12. Governing Law. Except to the extent preempted by Federal law, this Agreement
shall be construed and enforced in accordance with, and governed by, the laws of
the State of Delaware without regard to the principles thereof relating to the
conflicts of laws.

13. Section 409A. This Agreement is intended to comply with the requirements of
Section 409A of the Code, and shall be interpreted and construed consistently
with such intent. The Award is intended to be exempt from Section 409A of the
Code to the maximum extent possible as short-term deferrals pursuant to Treasury
regulation §1.409A-1(b)(4). Notwithstanding any other provision in this
Agreement, if Grantee is a “specified employee” (as defined in Section 409A of
the Code) as of the date of Grantee’s “separation from service” (within the
meaning of Section 409A of the Code), then to the extent that any shares of
Stock payable to the Grantee (i) constitutes the payment of nonqualified
deferred compensation within the meaning of Section 409A of the Code, and
(ii) are issuable or transferable to the Grantee upon the Grantee’s separation
from service, then such shares of Stock shall not be issued or transferred to
the Grantee (or the Grantee’s beneficiary) until the earlier to occur of (i) the
first business day following the six-month anniversary of such separation from
service and (ii) the date of the Grantee’s death.

14. Receipt of Plan. The Grantee acknowledges receipt of a copy of the Plan, and
represents that the Grantee is familiar with the terms and provisions thereof,
and hereby accepts the Award subject to all the terms and provisions of this
Agreement and of the Plan. The Award is granted pursuant to the terms of the
Plan, the terms of which are incorporated herein by reference, and the Award
shall in all respects be interpreted in accordance with the Plan. The Committee
shall interpret and construe the Plan and this Agreement, and its interpretation
and determination shall be conclusive and binding upon the parties hereto and
any other person claiming an interest hereunder, with respect to any issue
arising hereunder or thereunder.

15. Successors and Assigns. The Company may assign any of its rights under this
Agreement to single or multiple assignees, and this Agreement shall inure to the
benefit of the successors and assigns of the Company. Subject to the
restrictions on transfer herein set forth, this Agreement shall be binding upon
the Grantee and his or her heirs, executors, administrators, successors and
assigns.

16. Entire Agreement. This Agreement and the Plan constitute the entire
agreement of the parties with respect to the subject matter hereof and supersede
in their entirety all prior undertakings and agreements of the Company and the
Grantee with respect to the subject matter hereof, and may not be modified
adversely to the Grantee’s interest except by means of a writing signed by the
Company and the Grantee.

 

3



--------------------------------------------------------------------------------

17. Partial Invalidity. The invalidity or unenforceability of any particular
provision of this Agreement shall not affect the other provisions hereof and
this Agreement shall be construed in all respects as if such invalid or
unenforceable provision was omitted.

18. Other Terms and Conditions. The foregoing does not modify or amend any terms
of the Plan. To the extent any provisions of the Agreement are inconsistent or
in conflict with any terms or provisions of the Plan, the Plan shall govern.

[Signature Page Follows]

 

4



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this Agreement has been duly executed as of             ,
2012.

 

IPC THE HOSPITALIST COMPANY, INC. By:  

 

Name:  

Adam D. Singer, M.D.

Title:  

Chief Executive Officer

GRANTEE By:  

 

Name:  

 

 

5